Citation Nr: 0719750	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  02-02 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for low 
back strain.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1975 to August 
1979.     

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2003, the Board affirmed the RO's decision.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2005, the Court vacated the Board's decision and 
remanded the claim to the Board for readjudication.  The 
Board in turn remanded the claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., in July 2005.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  The veteran's low back disability manifests as pain, 
including on motion, and no more than slight limitation of 
motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.7, 4.40. 4.45, 4.59, Diagnostic Codes 5235-2243 (2006); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

The RO provided the veteran VCAA notice on his claim by 
letters dated February 2002, August 2005, November 2005 and 
January 2006, the first before initially deciding that claim 
in a rating decision dated May 2001.  The timing of the 
notice thus reflects compliance with the requirements of the 
law as found by the Court in Pelegrini II.  

The collective content of the notice letters reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  In the notice letters, the RO 
acknowledged the veteran's claim, notified him of the 
evidence needed to substantiate that claim, identified the 
type of evidence that would best do so, informed him of VA's 
duty to assist and indicated that it was developing his claim 
pursuant to that duty.  As well, the RO identified the 
evidence it had received in support of the veteran's claim 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain such records 
on his behalf.  The RO also advised the veteran to send 
directly to VA any evidence that he had in his possession, 
which had not yet been considered and pertained to his claim.    

The content of these notice letters does not reflect 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  Therein, the RO did not provide 
the veteran information on disability ratings or effective 
dates.  However, the veteran has not been prejudiced as a 
result thereof.  Bernard, 4 Vet. App. at 394.  Rather, in a 
supplemental statement of the case issued in April 2006, the 
RO corrected this procedural deficiency by providing the 
veteran all necessary information on effective dates.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  First, the RO secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to those claims, including 
service medical records and post-service VA treatment 
records.  In a written statement dated June 2005, the veteran 
indicates that he has nothing more to submit in support of 
his claim.

Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran VA 
examinations, during which examiners addressed the severity 
of the veteran's low back disability.  In an Informal Hearing 
Presentation dated May 2007, the veteran's representative 
asserts that the report of the most recent VA examination, 
conducted in December 2005, is inadequate for rating 
purposes.  He argues that the information found therein is 
too old to determine the current level of severity of the 
veteran's low back disability and insufficient to evaluate 
that disability under DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005).  The representative further argues that the 
disability has worsened, causing pain on movement and 
physical activity.  

The Board does not agree that the report to which the 
representative refers is deficient in any way.  Therein, the 
veteran indicates that his low back disability causes pain on 
motion and during physical activity, history the examiner 
considered in assessing the severity of the veteran's low 
back disability.  Since then, the veteran has not reported 
any additional symptomatology to warrant the scheduling of 
another examination.  In addition, the examiner addresses 
with the veteran whether his low back disability causes 
additional functional loss during flare-ups or on repetitive 
use.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claims

The veteran claims entitlement to an increased evaluation for 
his service-connected low back disability.  According to his 
written statements, submitted during the course of this 
appeal, the 10 percent evaluation assigned this disability 
does not accurately reflect the severity of his low back 
symptomatology.  Such symptomatology allegedly includes pain, 
limitation of motion and muscle spasm.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2006).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. at 206-7 (2005) 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has evaluated the veteran's low back disability as 10 
percent disabling pursuant to Diagnostic Code (DC) 5295, 
which is no longer in effect.  VA twice amended the DCs 
pertinent to ratings of the spine during the course of this 
appeal.  The veteran is thus entitled to a consideration of 
his claim under both the former and revised DCs applicable to 
his claim.  The revised rating criteria, if favorable to his 
claim, may be applied only for the period beginning on the 
effective dates of the regulatory amendments.  The former 
rating criteria may be applied for that period (provided they 
are not less favorable) as well as for the period prior to 
the effective dates of the regulatory amendments.  VAOPGCPREC 
3-00, 65 Fed. Reg. 33,422 (April 10, 2000).  In this case, 
during the course of this appeal, the RO informed the veteran 
of the former and revised criteria for rating diseases and 
injuries of the spine, including lumbosacral strains and 
intervertebral disc syndrome, and considered his claim for an 
increased evaluation pursuant to those criteria. 

Prior to the amendments at issue, DC 5295 governed ratings of 
lumbosacral strains and DC 5293 governed ratings of 
intervertebral disc syndrome.  Effective September 23, 2002, 
VA amended the criteria for rating intervertebral disc 
syndrome, but continued to evaluate that disease under DC 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, DC 5293 (2006)).  

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the DCs 
pertinent to back ratings.  According to that renumbering, DC 
5237 now governs ratings of lumbosacral strains and DC 5243 
governs ratings of intervertebral disc syndrome.  See 68 Fed. 
Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243).

Prior to September 26, 2003, DC 5295 provided that a 10 
percent evaluation was assignable for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
assignable for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A maximum evaluation of 40 
percent was assignable for severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  

Under DC 5292, a 10 percent evaluation was assignable for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was assignable for moderate limitation of 
motion of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 40 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine under 
DC 5289.  38 C.F.R. § 4.71a, DCs 5288, 5289 (2002).  An 
evaluation in excess of 40 percent was assignable for 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  38 C.F.R. § 
4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).  

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

Based on these criteria, the evidence of record establishes 
that the veteran's low back disability picture does not more 
nearly approximate the criteria for an increased evaluation 
under any applicable DC, former or revised.

During service, the veteran received treatment, including 
pain medication and physical therapy, for low back 
complaints, particularly pain.  Examiners objectively 
confirmed pain and also noted limitation of motion, 
paraspinous spasm and muscle tenderness.  They recommended 
that the veteran be placed on a physical profile.  
X-rays of the lumbar spine revealed no abnormalities.  

Since discharge, the veteran's low back disability appears to 
have improved to a certain extent.  He has continued to 
receive treatment, including medication, for intermittent 
attacks of back pain that reportedly necessitate one or two 
days of bedrest and respond well to pain medication.  As 
well, he has undergone VA examinations of his back.  During 
an examination conducted in September 1980 and treatment 
visits dated from 1999 to 2001, an examiner and physicians 
noted back pain and complaints of discomfort in the low back 
area, but no other low back symptomatology.  They ruled out 
spasm and limitation of motion.  X-rays taken in 1980 showed 
spina bifida occulta at S1.  

After the veteran filed his claim for an increased 
evaluation, he sought additional VA treatment and underwent 
two additional VA examinations, one in March 2001 and another 
in December 2005.  During treatment visits, physicians 
confirmed low back pain and prescribed medication.  Magnetic 
resonance imaging revealed no abnormalities.

During VA examinations, the veteran reported daily pain, 
especially when standing on his feet, sitting for prolonged 
periods or engaging in other physical activities.  He further 
reported that the pain did not radiate or cause numbness, was 
helped with the use of pain medication and muscle relaxants, 
and did not cause any additional limitation during flare-ups 
or on repetitive use.  In December 2005, he indicated that he 
had experienced two incapacitating episodes of back pain 
during the prior year that lasted four to five days and 
caused him to miss one day of work as a letter carrier.  

Examiners noted a normal gait, no tenderness on palpation, no 
spasm, flexion to 80 and 85 degrees with pain, extension to 
25 and 40 degrees with pain, right and left lateral flexion 
to 25 and 50 degrees with pain, right and left lateral 
rotation to 40 degrees with pain, no neurological deficits, 
and no weakness, fatigue, incoordination or atrophy.  X-rays 
showed spina bifida occulta at S1, spondylosis, and minimal 
narrowing of the L4-5 interspace.  

The above evidence establishes that the veteran's low back 
disability manifests as pain, including on motion, and no 
more than slight limitation of motion of the lumbar spine.  
See 38 C.F.R. § 4.71a, Plate V (2006) (showing normal ranges 
of motion of the thoracolumbar spine, including extension to 
30 degrees, flexion to 90 degrees, lateral flexion to 30 
degrees and rotation to 30 degrees).  These symptoms are 
contemplated in the 10 percent evaluation assigned the low 
back disability.  

There is no evidence of record indicating that, prior to the 
effective date of the regulatory amendments noted above, the 
veteran had more than slight limitation of motion of the 
lumbar spine, including during flare-ups or on repetitive 
use, ankylosis, or muscle spasm.  There is also no evidence 
of record indicating that, during the same time period, the 
veteran's low back disability involved intervertebral sic 
syndrome.  Accordingly, an evaluation in excess of 10 percent 
may not be assigned under the former criteria for rating 
disabilities of the spine, or under 38 C.F.R. §§ 4.40, 4.45, 
as interpreted in DeLuca v. Brown, 8 Vet. App. at 206-7.  

An increased evaluation also may not be assigned under the 
revised criteria for rating disabilities of the spine 
because, from the date those criteria became effective, the 
veteran's low back disability has not caused limitation of 
forward flexion greater than 30 degrees, but less than 60 
degrees, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, muscle spasm, or guarding 
sufficiently severe as to result in an abnormal gait or 
abnormal spinal contour.  As well, it has not involved 
intervertebral disc syndrome or caused additional functional 
loss during flare-ups or on repetitive use. 

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his low back disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the evaluation assigned this disability is the most 
appropriate given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to an increased evaluation for a low 
back disability has not been met.  In reaching this decision, 
the Board considered the complete history of the disability 
at issue, as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

An evaluation in excess of 10 percent for low back strain is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


